Citation Nr: 1545547	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection on for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

In November 2014, this matter was last before the Board at which time it was remanded for further development.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

In November 2014 this matter was last before the Board, at which time it was remanded for further development.  With respect to the claim for service connection of a bilateral hearing loss disability, the Board remanded it to afford the Veteran a VA examination that considered the ASA to ISO (ANSI) converted audiometrics of a December 1965 service audiogram.  In regard to the claim for service connection of a right knee disability, the Veteran was to be afforded a VA examination, based upon a full review of the claims file and interview of the Veteran, and an articulated etiological opinion was requested.  

In April 2015, the Veteran was afforded a VA audiologic examination.  The examination report is insufficient.  As the Veteran's representative points out in its October 2015 Post-Remand Brief, the April 2015 audiologic examination does not consider the December 1965 audiometrics converted from ASA to ISO (ANSI) standards.   As such, the claim must be remanded to ensure compliance with the Board's remand directives.  Id.  

The Veteran contends that he initially injured his right knee in service through a hyperextension injury.  Pertinent medical evidence indicates that the Veteran was diagnosed as having a meniscal tear of the right knee in 2003.  Notwithstanding, the Veteran maintains that since service he has had pain and weakness in the right knee, and that the current knee disability is attributable to service.  Service records document hyperextension injury in February 1968 with assessment of a medial-collateral ligament sprain.  

The Veteran was also provided a VA examination of the right knee in April 2015, which resulted in an assessment of a meniscal tear of the right knee.  The examiner concluded that the Veteran's right knee disability was less likely than not attributable to service, relying solely on the Veteran's service records.  The examiner acknowledged the February 1968 assessment of a sprain of the medial-collateral ligament, but cited to the lack of complaints in service after the injury, as well as the Veteran's normal separation examination.  


In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  

The April 2015 opinion is insufficient to decide the claim for service connection of a right knee disability.  In offering his opinion the examiner relied solely upon the Veteran's service records.  In doing so, he failed to consider the Veteran's lay assertions of continuing pain and weakness since the February 1968 hyperextension injury.  Thus, the examiner's opinion is based upon an inadequate history, and must be returned.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the April 2015 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss.  Ensure that the examiner is made aware of the need to convert the results of the separation examination to ISO-ANSI standards, and that he is provided with the results of that examination following conversion.

Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability is attributable to service, particularly his claimed exposure to acoustic trauma.
The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner should specifically address the findings of the audiometric testing conducted during service, which should be converted to ISO-ANSI standards.

If the examiner who performed the April 2015 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination and that examination should likewise take into account in-service audiometrics converted ISO-ANSI standards

2.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed disability of the right knee.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  Attention in this regard is directed to the Veteran's complaints of continued pain and weakness in the right knee following the assessment of a medial-collateral ligament strain in February 1968 following a hyperextension injury.  The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.
Based on the examination and review of the record, the examiner is asked to provide an opinion whether any diagnosed disability of the right knee is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active service.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.





	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


